1                                                            JS-6
2
3                                                            5/7/2021

4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   SECURITIES AND EXCHANGE            Case No. 2:14-cv-07249-CJC-FFM
     COMMISSION,
12                                      FINAL JUDGMENT AGAINST
                Plaintiff,              DEFENDANTS GILLIS AND
13                                      WISHNER
          vs.
14
     NATIONWIDE AUTOMATED
15   SYSTEMS, INC., JOEL GILLIS, and
     EDWARD WISHNER,
16
17              Defendants,

18
19
20
21
22
23
24
25
26
27
28
1          The Court, having granted Plaintiff Securities and Exchange Commission’s
2    (“SEC”) Motion for Partial Summary Judgment Against Defendants Joel Gillis and
3    Edward Wishner as to liability (Dkt. No. 92), and the SEC having determined to
4    forego seeking its claims for monetary relief against Defendants Gillis and Wishner:
5                                                 I.
6          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Defendant
7    Gillis is permanently restrained and enjoined from violating Section 5 of the
8    Securities Act of 1933 (the “Securities Act”), 15 U.S.C. § 77e, by, directly or
9    indirectly, in the absence of any applicable exemption:
10         A.     Unless a registration statement is in effect as to a security, making use of
11                any means or instruments of transportation or communication in
12                interstate commerce or of the mails to sell such security through the use
13                or medium of any prospectus or otherwise;
14         B.     Unless a registration statement is in effect as to a security, carrying or
15                causing to be carried through the mails or in interstate commerce, by any
16                means or instruments of transportation, any such security for the purpose
17                of sale or for delivery after sale; or
18         C.     Making use of any means or instruments of transportation or
19                communication in interstate commerce or of the mails to offer to sell or
20                offer to buy through the use or medium of any prospectus or otherwise
21                any security, unless a registration statement has been filed with the SEC
22                as to such security, or while the registration statement is the subject of a
23                refusal order or stop order or (prior to the effective date of the
24                registration statement) any public proceeding or examination under
25                Section 8 of the Securities Act, 15 U.S.C. § 77h.
26         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
27   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
28   binds the following who receive actual notice of this Final Judgment by personal

                                                       1
1    service or otherwise: (a) Defendant Gillis’s officers, agents, servants, employees, and
2    attorneys; and (b) other persons in active concert or participation with Defendant
3    Gillis or with anyone described in (a).
4                                                II.
5          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Defendant
6    Wishner is permanently restrained and enjoined from violating Section 5 of the
7    Securities Act, 15 U.S.C. § 77e, by, directly or indirectly, in the absence of any
8    applicable exemption:
9          A.     Unless a registration statement is in effect as to a security, making use of
10                any means or instruments of transportation or communication in
11                interstate commerce or of the mails to sell such security through the use
12                or medium of any prospectus or otherwise;
13         B.     Unless a registration statement is in effect as to a security, carrying or
14                causing to be carried through the mails or in interstate commerce, by any
15                means or instruments of transportation, any such security for the purpose
16                of sale or for delivery after sale; or
17         C.     Making use of any means or instruments of transportation or
18                communication in interstate commerce or of the mails to offer to sell or
19                offer to buy through the use or medium of any prospectus or otherwise
20                any security, unless a registration statement has been filed with the SEC
21                as to such security, or while the registration statement is the subject of a
22                refusal order or stop order or (prior to the effective date of the
23                registration statement) any public proceeding or examination under
24                Section 8 of the Securities Act, 15 U.S.C. § 77h.
25         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
26   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
27   binds the following who receive actual notice of this Final Judgment by personal
28   service or otherwise: (a) Defendant Wishner’s officers, agents, servants, employees,

                                                       2
1    and attorneys; and (b) other persons in active concert or participation with Defendant
2    Wishner or with anyone described in (a).
3                                               III.
4          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
5    Defendant Gillis is permanently restrained and enjoined from violating Section 17(a)
6    of the Securities Act, 15 U.S.C. § 77q(a), in the offer or sale of any security by the use
7    of any means or instruments of transportation or communication in interstate
8    commerce or by use of the mails, directly or indirectly:
9          A.     to employ any device, scheme, or artifice to defraud;
10         B.     to obtain money or property by means of any untrue statement of a
11                material fact or any omission of a material fact necessary in order to
12                make the statements made, in light of the circumstances under which
13                they were made, not misleading; or
14         C.     to engage in any transaction, practice, or course of business which
15                operates or would operate as a fraud or deceit upon the purchaser.
16         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
17   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
18   binds the following who receive actual notice of this Final Judgment by personal
19   service or otherwise: (a) Defendant Gillis’s officers, agents, servants, employees, and
20   attorneys; and (b) other persons in active concert or participation with Defendant
21   Gillis or with anyone described in (a).
22                                              IV.
23         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
24   Defendant Wishner is permanently restrained and enjoined from violating Section
25   17(a) of the Securities Act of 1933 (the “Securities Act”), 15 U.S.C. § 77q(a), in the
26   offer or sale of any security by the use of any means or instruments of transportation
27   or communication in interstate commerce or by use of the mails, directly or indirectly:
28         A.     to employ any device, scheme, or artifice to defraud;

                                                       3
1          B.        to obtain money or property by means of any untrue statement of a
2                    material fact or any omission of a material fact necessary in order to
3                    make the statements made, in light of the circumstances under which
4                    they were made, not misleading; or
5          C.        to engage in any transaction, practice, or course of business which
6                    operates or would operate as a fraud or deceit upon the purchaser.
7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
8    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
9    binds the following who receive actual notice of this Final Judgment by personal
10   service or otherwise: (a) Defendant Wishner’s officers, agents, servants, employees,
11   and attorneys; and (b) other persons in active concert or participation with Defendant
12   Wishner or with anyone described in (a)
13                                                V.
14         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
15   Gillis is permanently restrained and enjoined from violating, directly or indirectly,
16   Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15
17   U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5, by
18   using any means or instrumentality of interstate commerce, or of the mails, or of any
19   facility of any national securities exchange, in connection with the purchase or sale of
20   any security:
21         A.        to employ any device, scheme, or artifice to defraud;
22         B.        to make any untrue statement of a material fact or to omit to state a
23                   material fact necessary in order to make the statements made, in the light
24                   of the circumstances under which they were made, not misleading; or
25         C.        to engage in any act, practice, or course of business which operates or
26                   would operate as a fraud or deceit upon any person.
27         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
28   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

                                                       4
1    binds the following who receive actual notice of this Final Judgment by personal
2    service or otherwise: (a) Defendant Gillis’s officers, agents, servants, employees, and
3    attorneys; and (b) other persons in active concert or participation with Defendant
4    Gillis or with anyone described in (a).
5                                                 VI.
6          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
7    Wishner is permanently restrained and enjoined from violating, directly or indirectly,
8    Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15
9    U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5, by
10   using any means or instrumentality of interstate commerce, or of the mails, or of any
11   facility of any national securities exchange, in connection with the purchase or sale of
12   any security:
13         A.        to employ any device, scheme, or artifice to defraud;
14         B.        to make any untrue statement of a material fact or to omit to state a
15                   material fact necessary in order to make the statements made, in the light
16                   of the circumstances under which they were made, not misleading; or
17         C.        to engage in any act, practice, or course of business which operates or
18                   would operate as a fraud or deceit upon any person.
19         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
20   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
21   binds the following who receive actual notice of this Final Judgment by personal
22   service or otherwise: (a) Defendant Wishner’s officers, agents, servants, employees,
23   and attorneys; and (b) other persons in active concert or participation with Defendant
24   Wishner or with anyone described in (a).
25                                               VII.
26         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendants
27   Gillis and Wishner are jointly and severally liable for disgorgement of
28   $124,542,954.55, together with prejudgment interest in the amount of $3,139,994.40,

                                                        5
1    which the SEC has determined to forego seeking in light of the orders of restitution
2    entered against Defendants Gillis and Wishner in United States v. Gillis, et al., No.
3    2:14-cr-00712-SJO (C.D. Cal.).
4                                              VIII.
5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the SEC
6    has determined to forego seeking civil penalties against Defendants Gillis and
7    Wishner.
8                                               IX.
9          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
10   shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
11   Final Judgment.
12
13      DATED: May 7, 2021
14
15
                                                  HON. CORMAC J. CARNEY
16
17                                             UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                      6
